Luke, J.
The defendant Ben Morrow was charged with pos*781sessing and selling intoxicating liquors, and a general verdict of guilty was rendered. The prosecutor swore that he bought the whiskey from the defendant, that it made him drunk, that he pleaded guilty to a charge of drunkenness, and that he did not willingly testify against the defendant, but did so to prevent being sent to the chain-gang by the ■ judge who sentenced him on the charge of drunkenness. The order of the court sentencing the prosecutor shows that the chain-gang sentence imposed was “to be served on the outside during good behavior, law observance, and attending city court of Floyd county against Ben Morrow;” thus corroborating the testimony to that effect. The attempt to impeach the prosecutor was overwhelmingly rebutted by witnesses who swore that the prosecutor’s character was good, and that he was worthy of belief under oath.
The evidence supports the verdict, which is approved by the trial judge; none of the special grounds of the motion for a new •trial shows cause for reversal; and the judgment is

Affirmed.


Broyles, O. J., and Bloodworlh, J., concur.